Citation Nr: 0707432	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for asbestosis as a 
result of asbestos exposure.

A videoconference hearing was scheduled for April 2005 before 
a member of the Board at RO; however, the veteran failed to 
appear.  In June 2005, the Board remanded for further 
development.    

  
FINDING OF FACT

Asbestosis was not manifested in service and it has not been 
shown that the veteran has asbestosis or any lung disability 
associated with asbestos exposure.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2001, March 
2003, July 2003, June 2005, and February 2006.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records and VA examination reports.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos- 
related diseases, which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).

Subparagraph 7.21a(1) of the M21-1 recognizes that inhalation 
of asbestos fibers can produce fibrosis and tumors, 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the larynx 
and pharynx.  Subparagraph 7.21a(3) points out that persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  The risk of developing bronchial cancer 
is increased in current cigarette smokers who have had 
asbestos exposure.  Mesotheliomas are not associated with 
cigarette smoking.  Lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  About 50 percent of persons with asbestosis 
eventually develop lung cancer, about 17 percent develop 
mesothelioma, and about 10 percent develop gastrointestinal 
and urogenital cancers.  All persons with significant 
asbestosis develop cor pulmonale and those who do not die 
from cancer often die from heart failure secondary to cor 
pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21(b)(2). An asbestos- 
related disease can develop from brief exposure (as little as 
a month or two) to asbestos or indirectly (bystander 
disease).  Id.  There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  Id.  It is a fact 
that many U.S. Navy veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.  Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which serve 
to inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and they direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999); VAOPGCPREC 4-2000.

The veteran's form DD 214 and service personnel records 
indicate that he served on the USS Lowe and USS Interceptor.  
Form DD 214 lists his military occupational specialty as a 
radio mechanic.  


Service medical records are absent any indication that the 
veteran may have been exposed to asbestos in service.  The 
lungs and chest were reported as normal at the service 
discharge examination.  Also, in a treatment record in March 
1964, the chest x-ray results were "essentially negative."

A June 1995 letter from R. A. Rosati, M.D. noted that 
posterior to anterior projection chest x-rays had been 
reviewed, and that the right lateral aspect could not be seen 
due to technical problems and should be redone.  Dr. Rosati 
pointed out that there was left pleural thickening which he 
noted was often seen following asbestos exposure and thus 
compatible with the diagnosis of pleural asbestosis.  

A November 1996 letter from S. L. Altschuler, M.D., FCCP 
noted that he had reviewed records, in particular the 
veteran's status aboard merchant ships, and that a separate 
chest x-ray noted findings of left pleural thickening.  Dr, 
Altschuler also noted that the veteran had respiratory 
symptoms.  Dr. Altschuler noted that shipboard exposure to 
loose asbestos fibers was indicative that the veteran's 
present malady was caused by asbestos toxin exposure incident 
to his sailing occupation.  Dr. Altschuler opined that to a 
responsible degree of medical certainty the veteran had a 
diagnosis of asbestos-related pleural disease.  

Treatment records from R.E. Percy, M.D. dated in November 
2001 indicate that the veteran was a new patient and came to 
him from a recommendation from an attorney to get a diagnosis 
of asbestosis to proceed with a lawsuit.  A chest x-ray was 
"pretty much normal."  The veteran's pulmonary functions 
test illustrated a mild restrictive lung disease, his forced 
vital capacity was 57% of predicted, his FEV-1 was 66% of 
predicted, no evidence of air-flow obstruction, total lung 
capacity was 72% of predicted and his residual volume was 
76%, and VLCO were reduced at 76%.  Dr. Percy commented that 
the veteran was "actually doing quite well today."  The 
impression included mild restrictive lung disease, consistent 
with asbestosis and history of asbestos exposure.  

VA afforded the veteran an examination in October 2001 during 
which he indicated  a history of occasional cough but denied 
any significant lung-related symptoms.  The veteran stated 
that he was exposed to asbestos while in the Navy; asbestos 
was present in the pipe linings which broke down.  The 
diagnostic and clinical tests found chest x-rays were normal, 
there was no radiological evidence of asbestosis and the 
pulmonary function test was normal.  The diagnosis was 
history of asbestos exposure but not significant lung disease 
clinically; chest x-ray was negative for pulmonary asbestosis 
and a separate respiratory examination was deemed 
unnecessary.  

VA afforded the veteran another examination in May 2004, the 
report of which addressed the previous inconsistent 
conclusions of the previous reports.  The examiner reviewed 
the veteran's claims folder and the veteran's recitation of 
his history of exposure to asbestosis, as well as pulmonary 
function tests and chest x-rays taken in April 2004.  Upon 
review of all the tests, the examiner found that the veteran 
had completely normal lung volumes, spirometry and diffusion 
capacity, which the examiner concluded was sufficient to 
state that the veteran did not have any clinically 
significant asbestosis.  The examiner's impression was no 
pulmonary impairment of a restrictive nature to suggest 
clinically significant asbestosis and no radiographic 
evidence to support the diagnosis of asbestosis.  

VA afforded the veteran yet another examination in December 
2006.  The examiner reviewed the claims folder, including all 
x-ray reports and pulmonary function tests, and set forth the 
relevant evidence in the examination report.  The examiner 
noted the discrepancy with Drs. Rosati and Altschuler's 
reports with respect to the veteran's findings; he noted that 
Dr. Rosati recommend repeated studies which were not 
completed.  Based on the "normal findings with the 
[veteran's] labs, x-rays, pulmonary function tests, and 
medical evaluations in the ensuing 10+ years," he disagreed 
with Drs. Rosati and Altschuler's reports.  It was concluded 
that the veteran had no findings consistent with clinically 
significant asbestosis.  He added that his opinion was based 
upon the more recent and objective data.        

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

For the reasons set forth above, the Board finds that the 
October 2001, May 2004, and December 2006 VA examination 
reports are more probative than that of Drs. Rosati, 
Altschuler, and Percy's.  The May 2004 and December 2006 
examination reports were based upon a thorough review of the 
claims folder and relevant test results.  In particular, the 
December 2006 VA examiner addressed the inconsistencies in 
the record and also addressed evidence contrary to his own 
findings.  Additionally, the VA examination reports offered 
adequate reasons and bases for the findings noted therein.  
Therefore, the VA examination reports are more probative and 
the preponderance of the evidence is against a finding that 
the veteran has pulmonary asbestosis related to asbestos.  

Though the Board has considered that the veteran served on a 
naval ship, the Board notes that he was not an insulation or 
shipyard worker.  Shipboard service alone is not the same or 
similar to the exposure described in subparagraph 7.21b(2).  
There is no basis in the VA manual, regulations or law to 
presume that a person who was simply aboard a ship during 
service was exposed to asbestos.  Furthermore, there is 
simply no current diagnosis of asbestosis on which service 
connection may be granted.

Although the veteran has expressed his opinion that he has 
asbestosis as a result of exposure to asbestos in service, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  
The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The evidence is not in 
equipoise such that doubt could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for asbestosis is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


